 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 8
     ANDREA JOHNSON,                                  CASE NO. C17-5927 BHS
 9
                              Plaintiff,              ORDER DENYING PLAINTIFF’S
10           v.                                       MOTIONS TO APPEAL IN FORMA
                                                      PAUPERIS
11   BRIAN BARNES, et al.,
12                            Defendants.

13

14           This matter comes before the Court on the Court’s request for a response

15   regarding service of the remaining defendants, Dkt. 73, Plaintiff Andrea Johnson’s

16   (“Johnson”) responses, Dkts. 74–75, and Johnson’s motions for leave to appeal in forma

17   pauperis. Dkts. 77–78.

18           On August 30, 2018, the Court granted Defendant’s motion to dismiss and

19   requested a response from Johnson regarding service of the remaining named Defendants.

20   Dkt. 73. On September 17 and 23, 2018, Johnson responded and failed to address the

21   Court’s concerns. Dkts. 74–75. Therefore, the Court dismisses Johnson’s remaining

22   claims without prejudice for failing to properly serve defendants almost a year after filing


     ORDER
 1   her original complaint. The Clerk shall enter a JUDGMENT in favor of Defendants

 2   Brian Barnes, Marc Christenson, Mike DeWitt, Hon Jonathon Lack, and Kimberly Reid

 3   dismissing Johnson’s claims with prejudice and in favor of Shelley Brandt, Margaret

 4   Brost, and Melissa Denton dismissing Johnson’s claims without prejudice.

 5           On September 29, 2018, Johnson filed two notices of appeal and two motions to

 6   appeal in forma pauperis. Dkts. 76–79. The Court finds that Johnson has failed to

 7   identify any debatable issue that should proceed to appeal. Therefore, the Court denies

 8   Johnson’s motions. Johnson, however, should be informed that she may move the Ninth

 9   Circuit Court of Appeals for permission to appeal in forma pauperis.

10           IT IS SO ORDERED.

11           Dated this 11th day of October, 2018.

12

13

14
                                              ABENJAMIN H. SETTLE
                                               United States District Judge

15

16

17

18

19

20

21

22


     ORDER
